A decree dissolving a partnership between the parties to this case was affirmed by this Court in Grevnin v. Grevnin,315 Mich. 519. Thereafter the receiver of the partnership assets, pursuant to order of the trial court, sold certain property, including vacant lots in Oakland county. Said sale was confirmed by order of the trial court and a subsequent motion to set aside the order of confirmation was denied. From these orders defendant has appealed.
The printed record in the case was filed in this Court on March 12, 1947, and the brief of the receiver was filed on March 27th following. The case was duly noticed for the June term. Thereafter appellant moved to continue the case over the term, which motion was denied June 10, 1947, appellant being given 20 days in which to file his brief. The case was submitted June 11, 1947, counsel for the receiver waiving oral argument and there being no appearance on behalf of appellant. The latter did not file any brief during the 20 days allowed for that purpose, nor thereafter, although four months have elapsed since the submission of the case. In view of the nature of the proceeding and the facts involved, disposition of the matter should be made without further delay. *Page 112 
Michigan Court Rule No. 69, § 4 (1945), contains the following provision:
"In case of default by either party in the service of briefs, the court may make such order as may be deemed appropriate, including in the case of appellant's default the dismissal of the appeal or the affirmance of the judgment or order appealed from."
We think that the procedure contemplated by the language quoted may properly be invoked in the instant case. Without a brief from appellant discussing the questions he desires to raise, the Court is scarcely in position to pass on the merits of the appeal.Woodward v. Chester, 42 Mich. 461. See, also, People v.Peck, 139 Mich. 680.
An order will enter dismissing the appeal and remanding the case to the trial court for further proceedings therein, with costs to the receiver.
CARR, C.J., and BUTZEL, BUSHNELL, SHARPE, BOYLES, REID, NORTH, and DETHMERS, JJ., concurred. *Page 113